Citation Nr: 1816660	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II (DM).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for DM, to include as secondary to PTSD.  


WITNESSES AT HEARING ON APPEAL

The Veteran and K.B.




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for DM and the Veteran's petition to reopen his PTSD claim.  

In April 2017, the Veteran and K.B. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The Board notes that Jan Dils previously represented the Veteran.  However, Jan Dils filed a motion to withdraw as the Veteran's representative for the issues on appeal in March 2017; this came after the RO certified the appeal to the Board. 

Nevertheless, the Board finds that the motion to withdraw as the Veteran's representative met the criteria set forth in 38 C.F.R. § 20.608.  Accordingly, the Board's databases have been updated to reflect that Jan Dils no longer represents the Veteran.

The Veteran has not indicated that he desires another representative, thus, the Board will proceed under the assumption that he wishes to represent himself as he did in the April 2017 Board hearing.  See 38 C.F.R. § 20.608(b) (2017).

The issues of service connection for PTSD and DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An April 2007 statement of the case denied entitlement to service connection for PTSD; the Veteran did not file a substantive appeal.  As such, the August 2006 rating decision denying service connection for PTSD became final.      

2.  Since the April 2007 statement of the case, the Veteran has submitted information regarding his in-service stressor.  This new evidence related to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.   

3.  A June 2008 rating decision denied service connection for DM based on no current disability.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate the claim.

4.  Since the June 2008 rating decision, the Veteran has submitted information regarding a DM diagnosis.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DM.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105(d) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The additional evidence received since the August 2006 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The June 2008 rating decision, which denied entitlement to service connection for DM, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
4.  The additional evidence received since the June 2008 rating decision is new and material, and the claim of entitlement to service connection for DM is reopened.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that the PTSD he currently experiences relates to his time on active duty, and that his DM was caused or aggravated by PTSD.  See April 2017 Board hearing.   

In an August 2006 rating decision, the Veteran's PTSD claim was denied because the record did not show credible supporting evidence that the Veteran's claimed stressor occurred.  Though the Veteran filed a notice of disagreement (NOD) within one year of the rating decision, the Veteran did not submit a timely substantive appeal after the RO issued a statement of the case (SOC) in April 2007.  As such, the August 2006 rating decision became final.  See 38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

In a June 2008 rating decision, the RO denied the Veteran's DM claim based on no diagnosis.  The Veteran was required to file a NOD within one year from the date the June 2008 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the June 2008 rating decision became final.  

See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See 38 U.S.C. § 7105.  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

A.  PTSD

At the time of the April 2007 SOC, the record consisted of the Veteran's service, medical, and private treatment records.  The record also consisted of a stressor statement describing an incident where the Veteran witnessed a man commit suicide off a building and the grotesque aftermath that ensued.        

Since then, the Veteran has further described the incident; specifically, he claims it occurred on the Army side of a base in Baumholder, Germany.  See October 2009 decision review officer (DRO) hearing transcript.  The Veteran further states that the incident occurred in family housing on the base; he did not discern whether the man was a civilian and did not learn his name.  See April 2017 Board hearing transcript; see also October 2009 DRO hearing transcript.  The Veteran described the housing as "nine or ten stories high" and where "soldiers can bring their family over to live with."  See October 2009 DRO hearing transcript; see also March 2006 Veteran statement.  Importantly, the Veteran avers that the incident occurred in either the summer (June, July, August) or fall (September, October, November) of 1971.  See April 2017 Board hearing transcript; March 2006 Veteran statement; see also October 2009 DRO hearing transcript.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and warrants reopening of that claim.  The issue of entitlement to service connection for PTSD is addressed in the remand portion of the decision.

B.  DM

At the time of the June 2008 rating decision, the record consisted of the Veteran's service, medical, and private treatment records.          

Since then, VA has obtained updated treatment records showing the Veteran has been on metformin for DM, and took the medication for at least five years.  See February 2013 VA treatment record.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DM and warrants reopening of that claim.  The issue of entitlement to service connection for DM is addressed in the remand portion of the decision.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for DM is reopened; to this extent only, the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

As to PTSD, the Veteran's VA medical record showed a cursory diagnosis of PTSD.  The Veteran also submitted a private medical evaluation linking his claimed military stressor to PTSD.  See September 2010 Dr. S.F. medical opinion.  As such, the crux of this case centers on whether the record contains credible supporting evidence of the Veteran's claimed in-service stressor.  As to his in-service stressor, the Veteran claims he saw a man commit suicide on a German Army base in 1971.  Though the Veteran has provided the date, location, assigned unit, and a detailed account of the event, the AOJ has not undertaken appropriate development to confirm his stressor.  On remand, the AOJ should attempt to confirm the Veteran's claimed in-service stressor based on his service in Germany.  

The Board also notes that the Veteran identified VA treatment records at his Board hearing that are not of record.  See April 2017 Board hearing transcript.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain the missing records and associate them with the claims file.

Likewise, the Veteran identified outstanding private treatment records at his Board hearing.  On remand, the AOJ should send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any pertinent private records.   

The Veteran has claimed that his DM was caused or aggravated by his PTSD medication under a secondary service connection theory.  As the DM service connection claim is premised on effects of the Veteran's PTSD, the issue is inextricably intertwined with the Veteran's service connection for PTSD claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, obtain any outstanding VA treatment records, to include treatment records from the Huntington and Beckley VAMCs dated from January 2014 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to, records from a "civilian doctor" the Veteran saw "about two years ago" regarding diabetes that had him on medicine as alluded to at the April 2017 Board hearing.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained.  

3.  Undertake any necessary development to independently verify the Veteran's described in-service stressor, to include witnessing a suicide on the Army side of a base in Baumholder, Germany; the Veteran was stationed at that base from November 1970 to March 1972 as part of "Btry C5th Bn6th Arty" and states the incident occurred during the summer (June, July, August) or Fall (September, October, November) of 1971.  Such verification efforts should include contacting the National Archives and Records Administration (NARA), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency records repository deemed appropriate.  

The AOJ should ensure that the entire period for which the Veteran was in Germany is encompassed, submitting multiple 60-day requests to the JSSRC if necessary.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  Further, issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings. 

4.  After the above has been completed to the extent possible, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


